Citation Nr: 0116836	
Decision Date: 06/21/01    Archive Date: 06/28/01

DOCKET NO.  99-11 739A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to payment of or reimbursement by the Department 
of Veterans Affairs (VA) for unauthorized medical expenses 
for services provided at Yuma Regional Medical Center on 
February 3, 1999.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The veteran served on active duty from August 1946 to 
February 1948.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 decision by the VA 
Medical Center in Tucson, Arizona.  Subsequently, the case 
was transferred to the Portland, Oregon, VA Regional Office 
(RO).  


REMAND

Upon review of the evidentiary record, the Board notes that 
in July 1987 the veteran submitted a claim for entitlement to 
a total rating based upon individual unemployability due to 
service-connected disabilities (TDIU) and that the subsequent 
record does not indicate the RO adjudicated that claim.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that when VA fails during the adjudication process 
to comply with certain procedural requirements mandated by 
law or regulation the claim remains pending in that VA 
adjudication process.  See Norris v. West, 12 Vet. App. 413 
(1999).

The Board finds the issue of entitlement to payment of or 
reimbursement by VA for unauthorized medical expenses for 
services provided at Yuma Regional Medical Center on February 
3, 1999, is "inextricably intertwined" with the unresolved 
TDIU claim.  The Court has held that all issues 
"inextricably intertwined" with an issue certified for 
appeal should be identified and fully developed prior to 
appellate review of the certified issue.  Harris v. 
Derwinski, 1 Vet. App. 180 (1991).

The Board also notes there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of VA 
with respect to the duty to assist, and supersedes the 
decision of the Court in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107).  In addition, because the RO 
has not yet considered whether any additional notification or 
development action is required under the Veterans Claims 
Assistance Act of 2000, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)). 

In addition, the Board notes the Millennium Health Care and 
Benefits Act, Public Law 106-117, which became effective in 
May 2000, provides general authority for the reimbursement of 
non-VA emergency treatment but specifically states that 
claimants would be personally liable for such expenses if 
found not eligible under § 1728.  See 38 U.S.C.A. § 1725 
(West Supp. 2000); Pub. L. 106-117, Title I, Subtitle B, § 
111, 113 Stat. 1556 (1999).

VA law provides that payment of medical expenses incurred at 
a non-VA medical facility without prior VA authorization may 
be paid when all of the following conditions are met: (a) 
that the treatment received was for an adjudicated service-
connected disability, a nonservice-connected disability 
associated with and held to be aggravating an adjudicated 
service-connected disability, that the veteran was totally 
and permanently disabled due to a service-connected 
disability, or that the veteran was participating in a 
vocational rehabilitation program under Chapter 31; (b) that 
the care and services not previously authorized must be shown 
to have been rendered in a medical emergency of such nature 
that delay would have been hazardous to the veteran's life or 
health; and (c) that VA or other Federal facilities must not 
have been feasibly available and an attempt to use them 
beforehand or to obtain prior VA authorization for the 
services required would not have been reasonable, sound, 
wise, or practicable, or treatment had been or would have 
been refused.  38 U.S.C.A. § 1728 (West 1991); 38 C.F.R. 
§ 17.120 (2000).

The Court has held that the failure to satisfy any one of the 
three criteria listed above precludes VA from paying 
unauthorized medical expenses incurred at a private hospital.  
See Hayes v. Brown, 6 Vet. App. 66, 69 (1993).  The Court has 
also held that despite the fact that there was a medical 
emergency and the federal facility was unavailable a claimant 
was not eligible for reimbursement from VA for his hospital 
stay because he was not service-connected for the disorder as 
required under § 1728(a)(2).  See Smith v. Derwinski, 2 Vet. 
App. 378 (1992). 

The Court has held that the expenses of medical care or 
services rendered prior to the effective date of an award of 
service connection may not be reimbursed.  See Argo v. 
Derwinski, 2 Vet. App. 509 (1992).

In this case, the record includes a March 1999 VA medical 
opinion, in essence, stating that the veteran's February 3, 
1999, medical treatment was not provided for an adjudicated 
service-connected disability or believed to be aggravating an 
adjudicated service-connected disability.  As noted above, 
however, the veteran has a TDIU claim pending in the 
adjudication process.  The Board notes that a total and 
permanent disability rating effective prior to the date of 
the non-VA treatment from which this claim arose is 
theoretically possible.  Therefore, the Board must conclude 
that the present reimbursement matter is "inextricably 
intertwined" with the unresolved TDIU claim and that 
additional development is required prior to appellate review.

In addition, the present record before the Board does not 
include a separate VA medical administration file.  If 
available, this information should be obtained and associated 
with the record for appellate review.  VA medical records are 
held to be within the Secretary's control and are considered 
to be a part of the record.  See Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (2000).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO should obtain and associate 
with the record any VA medical 
administration files (or records not 
already included in the claims folder).  
All attempts to obtain this information 
should be documented in the claims file.

2.  The RO should adjudicate the 
"inextricably intertwined" issue of 
entitlement to a total disability rating 
based upon individual unemployability. 

3.  Following completion of the above 
development, the RO must review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

4.  In the event favorable action is 
taken with respect to the claim for a 
total rating due to individual 
unemployability and the effective date is 
prior to February 3, 1999, the date of 
receipt of treatment by the veteran of 
unauthorized medical services, the RO 
should consider whether he was 
permanently, totally disabled at the time 
of that treatment.  If so, notice of that 
favorable action should be provided to 
the VA Medical Center, Tucson, Arizona 
for further action on his reimbursement 
claim.  

If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



